Citation Nr: 0712277	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  00-04 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
(RA).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to August 
1973.  He also had various periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Army 
Reserves and the National Guard through 1995. 

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2006 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Manifestations of RA were first shown in 1985, but not 
during a period of ACDUTRA. 

2.  The appellant's complaints of right wrist pain in May 
1988, while on a period of ACDUTRA, were consistent with RA.

3.  The medical evidence establishes that the appellant's RA 
increased in severity due to a period of ACDUTRA.


CONCLUSION OF LAW

Rheumatoid arthritis (RA) was aggravated during a period of 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The record reflects that he appellant was order to a period 
of annual training for a period of 12 days.  The reporting 
date was May 16, 1988.  On May 17, 1988, he was seen for a 
complaint of a swollen right wrist.

In this case, the appellant does not allege that any incident 
of his active duty is related to his current diagnosis of RA; 
rather he contends that the disorder is associated with 
exposure to various chemicals, including Agent Orange, during 
a period of ACDUTRA in 1985.  There is no indication that RA 
was manifest during active service or within one year of 
separation from 90 days of active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Thus, service connection may only be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA.  

The Board notes that the appellant did serve during a time of 
war and but he does not allege that RA began in combat, and, 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application. 

The appellant has asserted that exposure to various chemicals 
in 1985 while on ACDUTRA at Sharpe Army Depot ultimately lead 
to a diagnosis of RA.  While the claims file now consists of 
six volumes, the relevant evidence is essentially the 
following.  In July 1985, the appellant reported for a 4-year 
examination, undertaken by his private physician.  He was not 
on ACDUTRA at the time.  The physician reported that the 
appellant's right hand greater than the left hand was swollen 
and non-tender of the PIP [proximal interphalangeal] joint."  
However, there was no diagnosis made and the conclusion was 
normal examination.

In May 1988, during a period of ACDUTRA, the appellant sought 
treatment for a three day history of a sore and swollen right 
wrist.  He indicated that someone had fallen on his wrist 
during a softball game.  The initial clinical assessment was 
contusion vs. fracture.  An X-ray report showed "erosive 
changes involving heads of 2nd metacarpal bones.  Joint space 
narrowing in the wrists with cystic changes.  Imp:  R.A. or 
other arthritide."  

In a September 1997 private psychiatric examination, the 
appellant reported a multitude of symptoms which he 
attributed vaccines he received prior to the Persian Gulf 
War, including joint pain, which he indicated went back 
before 1977.  The examination focused on his psychiatric 
symptomatology and no assessment was made with respect to his 
remaining complaints.

In June 1999, the appellant sought treatment for a multitude 
of symptoms, including progressive swelling of his hands and 
feet, which he again attributed to three vaccines he received 
in March 1991 for the Persian Gulf War.  An August 1999 serum 
rheumatoid factor was positive.  In April 2000, the appellant 
reported progressive and diffuse joint pain.  X-rays of the 
hands, wrists, feet, knees, and ankles were suggestive of 
arthritis.  The differential diagnosis included RA.  

Outpatient treatment records reflect on-going treatment for 
RA.  In a March 2004 outpatient treatment note, the treating 
physician remarked that she suspected that the appellant's 
illness was related to various vaccines, chemicals, and other 
agents during his military career.

The Board remanded the claim in May 2006 for an opinion to 
ascertain whether the appellant's symptoms as early as 1988 
and the notation regarding possible RA during a period of 
ACDUTRA were the initial manifestations of RA ultimately 
diagnosed in 1999.

The examiner was asked to assess whether the appellant's 
complaints in May 1988 were consistent with RA, what was the 
likelihood that RA had its onset in May 1988, what was the 
likelihood that RA had its onset prior to May 1988, and what 
was the likelihood that the disorder increased during a 
period of ACDUTRA beyond the normal progression of the 
disease.

In an August 2006 VA joints examination, the examiner 
remarked that he had reviewed the claims file, including 
medical records dating back to the early 1980s.  The 
appellant offered a history that he was first diagnosed with 
RA at Fort Ord in approximately 1984.  He noted that his 
symptoms were not initially severe but that he had 
experienced a decline in the preceding five years.  

The examiner noted evidence of RA in 1985 and again in 1988.  
He related that the appellant had advanced RA with severe 
bilateral hand deformities and cervical spine instability.  
He spent the majority of his day in bed due to his disability 
and was only able to mobilize with a motorized wheelchair.  
After a physical examination, the diagnosis was "severe 
disabling rheumatoid arthritis with global manifestations 
throughout the patient."  

On the issue of a relationship between the appellant's 
service, including ACDUTRA, and his diagnosis, the examiner 
opined:

[a]fter extensive review of the patient's 
medical records it is clear that the 
patient's complaints in 1988 were 
consistent with rheumatoid arthritis.  In 
addition[,] the patient's rheumatoid 
arthritis likely had its onset prior to 
05/1988.  Medical records from 1984 
clearly show evidence of rheumatoid 
changes and synovitis in the hands.  The 
patient's rheumatoid arthritis more than 
likely had it[s] onset prior to 05/1988.  
The patient's rapid progression of 
rheumatoid arthritis in likely as not 
related to his exposure in 05/1988 to 
ACDUTRA.  These opinions are clearly 
substantiated by findings in the 
patient's medical records.

A clear reading of the opinion is that the appellant's 
aggravation of RA is related to his period of ACDUTRA in May 
1988.  In assigning high probative value to this report, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the relevant findings, obtained a 
reported history from the appellant, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the appellant's past medical history or 
that he misstated any relevant fact.  The examiner clearly 
establishes that RA dates to at least 1984 and that it 
predated May 1988.  However, he also established that there 
was a rapid progression (a comment not expected with natural 
progress) and that such was related to the 1988 ACDUTRA.  
Cumulatively, the evidence establishes that there was 
aggravation associated with his period of service.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  Further, the Board finds no 
contradictory competent evidence of record.  For this reason, 
service connection for RA will be granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in October 2001, June 2005, and July 2006.  In 
addition, the appellant was provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date by correspondence dated in July 2006.  

Nonetheless, inasmuch as the Board is allowing the appeal for 
RA, the appellant will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law had not been completely satisfied.  


ORDER

Service connection for rheumatoid arthritis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


